Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-20073-CIV-ALTONAGA/Goodman

  SHEHAN WIJESINHA,

         Plaintiff,
  v.

  BLUEGREEN VACATIONS
  UNLIMITED, INC.,

        Defendant.
  __________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE came before the Court sua sponte. On July 10, 2019, Magistrate Judge

  Jonathan Goodman entered an order staying Reyes v. BCA Financial Services, Inc., No. 16-24077-

  Civ-Goodman, a similar Telephone Consumer Protection Act (“TCPA”) case referenced by both

  parties in their written submissions. (See Plaintiff’s Motion for Class Certification [ECF No. 58]

  10, and Defendant’s Opposition to Plaintiff’s Motion for Class Certification (“Opposition”) [ECF

  No. 69] 24 n. 9; 1 see Reyes, No. 16-24077-Civ, Order Granting Defendant’s Motion to Stay

  Proceedings [ECF No. 200]). Judge Goodman stayed Reyes pending a ruling from the Federal

  Communications Commission (“FCC”) clarifying the definition of an automatic telephone dialing

  system (“ATDS”) under the TCPA. (See Order). In his Order, Judge Goodman noted several

  judges in this District have stayed similar TCPA suits while awaiting the FCC’s promulgation of

  a revised definition of an ATDS. (See id. (citing Buhr v. ADT, Inc., No. 18-80605-Civ, Order

  Granting Motion to Stay [ECF No. 40] filed July, 25, 2018 (S.D. Fla. 2018); and Secure v. Ultimate

  Fitness Group, LLC, No. 18-20483-Civ, Order Granting Motion to Stay [ECF No. 64], filed March


  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.
Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 2 of 6

                                                    CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  18, 2019 (S.D. Fla. 2019)).

         “The District Court has broad discretion to stay proceedings as an incident to its power to

  control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citation omitted); see also

  Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001) (“[W]e accord

  district courts broad discretion over the management of pre-trial activities, including discovery and

  scheduling.” (alteration added; citations omitted)). Indeed, “[t]he inherent discretionary authority

  of the district court to stay litigation pending the outcome of [a] related proceeding in another

  forum is not questioned.” CTI-Container Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288

  (11th Cir. 1982) (alterations added; citations omitted). Finally, in the “interest of judicial

  economy” courts can “order a stay of [a] proceeding pending the outcome of [an] appeal.” Lozman

  v. City of Riviera Beach, No. 08-80134-CIV, 2011 WL 13107422, at *4 (S.D. Fla. May 4, 2011)

  (alterations added).

         Plaintiff brings this putative class action suit against Defendant for alleged violations of

  the TCPA, 47 U.S.C. section 227(b)(A)(iii). (See generally First Amended Complaint [ECF No.

  13]). Plaintiff alleges Defendant used an ATDS as part of its marketing strategy to make

  unsolicited sales calls to unsuspecting consumers to sell its goods and services. (See id. ¶ 3). The

  relevant section of the TCPA makes it unlawful for an entity:

                 (A) to make any call (other than a call made for emergency purposes or
                 made with the prior express consent of the called party) using any automatic
                 telephone dialing system or an artificial or prerecorded voice –

                                                *        *     *

                         (iii) to any telephone number assigned to a paging service, cellular
                         telephone service, specialized mobile radio service, or other radio
                         common carrier service, or any service for which the called party is
                         charged for the call, unless such call is made solely to collect a debt
                         owed to or guaranteed by the United States[.]



                                                     2
Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 3 of 6

                                                CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  47 U.S.C. § 227(b)(1)(A)(iii) (emphasis and alterations added). Plaintiff can only succeed – either

  individually or as representative of a class – if Defendant placed a call using an ATDS.

         A threshold issue in this litigation is whether the equipment Defendant used falls within

  the definition of an ATDS. The parties disagree on this point. (See Reply in Support of Class

  Certification [ECF No. 70] 2 n. 3 (“Plaintiff’s Motion for Summary Judgment will describe

  precisely how the TCN Platform’s clicker agents are simply window dressing for an automated

  dialing system”); Opposition 15 (stating the “TCN Manually Approved Calling System is not an

  autodialer, but a manual dialer” under the TCPA)). Indeed, the parties have each filed expert

  reports in support of their respective positions. (See generally Expert Report of Randall A. Snyder

  [ECF No. 75-1]; Rebuttal and Supplemental Report by Jan Kostyun [ECF No. 74-1]). Defendant

  specifically raises this issue in its Opposition to class certification, arguing Plaintiff and any

  proposed class members lack standing because there is no statutory violation without the use of an

  ATDS. (See Opposition 7–9).

         Given the importance of determining what constitutes an ATDS, the Court finds it

  instructive to address the legal landscape surrounding this question. The TCPA defines the term

  “automatic telephone dialing system” as equipment which has the capacity “(A) to store or produce

  telephone numbers to be called, using a random or sequential number generator; (B) to dial such

  numbers.” 47 U.S.C. § 227(a)(1)(A)–(B). The FCC is authorized to prescribe rules and regulations

  to implement the requirements of the TCPA, which include the interpretation of the TCPA’s terms.

  See id. at § 227(b)(2).

         The FCC’s orders regarding the definition of an ATDS have evolved over time and were

  recently addressed in ACA International v. FCC, 885 F.3d 687 (D.C. Cir. 2018). In ACA

  International, the court discussed the FCC order In the Matter of Rules & Regulations



                                                  3
Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 4 of 6

                                                CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  Implementing the Telephone Consumer Protection Act of 1991, 30 F.C.C. Rcd. 7961 (2015). See

  id. at 693. The court found the FCC’s interpretation of an ATDS took the contradictory position

  “the ‘basic function’ of an autodialer is to dial numbers without human intervention, but a device

  might still qualify as an autodialer even if it cannot dial numbers without human intervention.”

  ACA Int’l, 885 F.3d at 703. The FCC order’s “lack of clarity about which functions qualify a

  device as an autodialer” led the court to set aside the FCC’s treatment of those matters. Id.

         Since ACA International, the FCC has twice sought public comment on how to interpret

  and apply the statutory definition of an ATDS. See FCC, Consumer & Governmental Affairs

  Bureau Seeks Comment on Interpretation of the Telephone Consumer Protection Act in Light of

  the D.C. Circuit’s ACA International Decision, 83 Fed. Reg. 26284 (June 6, 2018); and FCC,

  Consumer & Governmental Affairs Bureau Seeks Further Comment on Interpretation of the

  Telephone Consumer Protection Act in Light of the Ninth Circuit’s Marks v. Crunch San Diego,

  LLC Decision, 2018 WL 4801356 (Oct. 3, 2018).

         In addition to the impending FCC ruling, the Court’s analysis of an ATDS may also be

  impacted by the Eleventh Circuit’s decision in Glasser v. Hilton Grand Vacations Co., LLC, No.

  18-14499 (appeal filed Oct. 24, 2018). In Glasser, the district court granted summary judgment

  in favor of the defendant in a TCPA suit because the system used to place phone calls by the

  defendant was not an ATDS. See Glasser v. Hilton Grand Vacations Co., LLC., 341 F. Supp. 3d

  1305, 1314 (M.D. Fla. 2018). The defendant used a dialing system requiring a clicker agent to

  manually click a button to place calls. See id. at 1313.

         The plaintiff’s expert in Glasser, Randall Snyder — who is Plaintiff’s expert in this action

  — argued the system was an ATDS notwithstanding the clicker agent. See id. at 1313–14. The

  court disagreed, finding “the evidence shows that human intervention is necessary for numbers to



                                                   4
Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 5 of 6

                                                     CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  be dialed” and the system is therefore not an ATDS. Id. at 1314. The plaintiff has appealed the

  district court’s decision in Glasser, and “[t]he sole issue on appeal is whether the district court

  erred in granting summary judgment to [defendant] on the grounds that its ‘IMC System’ did not

  constitute an Automatic Telephone Dialing System as defined by the TCPA.” Brief for Appellant

  at 2, Glasser v. Hilton Grand Vacations Company, LLC (No. 18-14499), 2019 WL 268444

  (alterations added)

            Before the Court can decide the Motion for Class Certification [ECF No. 58] and the soon-

  to-be filed cross motions for summary judgment, the parties and the Court would benefit from a

  clarification of the definition of an ATDS. If the definition is as Defendant suggests it is, Plaintiff

  would lack standing, his individual claim would be subject to dismissal, and no class would be

  certified, or class notice issue. Consequently, the Court uses its broad discretion to stay the case.

  While the undersigned is reluctant to stay this litigation, 2 the period for public comment on the

  issue has closed and the FCC ruling on the interpretation of the definition of an ATDS is expected

  to be forthcoming. Further, the appeal in Glasser is nearly ripe for review. Given the impact these

  decisions are likely to have on this case, the Court finds the prudent course is to join the courts in

  Secure, Buhr, and Reyes and stay this action.

            Accordingly, to conserve the parties’ and judicial resources, it is ORDERED AND

  ADJUDGED as follows:

            1.      The case is STAYED pending the FCC’s decision regarding the interpretation of

                    an ATDS and the Eleventh Circuit’s decision in Glasser v. Hilton Grand Vacations

                    Co., LLC, No.18-14499 (appeal filed Oct. 24, 2018).

            2.      The parties are required to file a status report within one week of the FCC decision


  2
      See April 3, 2019 Order [ECF No. 29] denying an earlier motion to stay.

                                                        5
Case 1:19-cv-20073-CMA Document 81 Entered on FLSD Docket 07/15/2019 Page 6 of 6

                                              CASE NO. 19-20073-CIV-ALTONAGA/Goodman


                and shall also provide the Court with status updates regarding the appeal every 60

                days beginning September 13, 2019.

        3.      The case is ADMINISTRATIVELY CLOSED, for statistical purposes only,

                without prejudice to the substantive rights of any of the parties. Any party may

                move to reopen the case at the appropriate time.

        4.      All pending motions are DENIED as moot.

        DONE AND ORDERED in Miami, Florida, this 15th day of July, 2019.



                                                      __________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 6
